Citation Nr: 0506460	
Decision Date: 03/08/05    Archive Date: 03/21/05	

DOCKET NO.  03-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for residuals of post 
polio syndrome. 

3.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1955 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

An August 1999 Board decision denied service connection for a 
seizure disorder.  In November 2001 the Board entered a 
decision vacating the August 1999 Board decision.  


FINDINGS OF FACT

1.  The veteran does not have a seizure disorder that is 
related to active service.  

2.  The veteran does not have residuals of post polio 
syndrome that are related to active service.  

3.  The veteran does not have obstructive sleep apnea that is 
related to active service, and service connection is not in 
effect for any disability.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated 
during active service and a service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  Residuals of post polio syndrome were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.303.  

3.  Obstructive sleep apnea was not incurred in or aggravated 
during active service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and organic disease of the nervous system 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

Multiple attempts have been made to obtain the veteran's 
service medical records.  These attempts have resulted in a 
response that his records were destroyed in a fire at the 
National Personnel Records Center.  His November 1958 service 
separation examination has been obtained.  This examination 
report reflects that the veteran had a brain concussion from 
a boxing blow while in service.  He had an abnormal EEG 
following this.  It also reflects that the veteran had polio 
at age 15 with no residuals.  The report reflects that he had 
good range of motion and strength in his upper and lower 
extremities, spine, and other musculoskeletal system, with no 
residuals of polio.  The report further reflects that the 
veteran was neurologically normal.  

An August 1990 private treatment record reflects that the 
veteran had a seizure one week before.  He had no other loss 
of consciousness.  He denied any significant history of 
neurologic symptoms and/or signs previously.  The impression 
included one seizure of unknown etiology.  

A November 1990 treatment record reflects that the veteran 
had his second seizure while taking a nap during lunch at 
work.  

The report of an August 1990 private EEG reflects mild 
abnormality, and the report of an October 1990 private EEG 
reflects a normal awake recording.  

The report of an October 1993 private neurobehavioral 
evaluation indicates that there was no indication of organic 
involvement.  

Private treatment records, dated in 1994 and 1995, reflect 
that the veteran was seen for physical therapy.  The 
impression included post polio syndrome.  

An October 1997 VA treatment record reflects that the veteran 
had a problem with seizures.  It indicates that the head 
injury years earlier, is a possible cause, but the seizures 
developed very late to be due to the head injury.,  A 
December 1998 VA treatment record reflects an assessment that 
includes sleep apnea, post polio syndrome, and seizure 
disorder.  

A December 2002 VA EEG reflects that it was mildly abnormal.  
February through April 2002 VA treatment records reflect that 
the veteran's symptoms did not correspond with post polio 
syndrome.  The physician was unable to connect the current 
complaints to the remote history because the diagnosis of 
polio originally could not be confirmed nor were there 
consistencies with post polio syndrome at the current time.  
The examiner could find no objective support for post polio 
syndrome.  

The veteran has offered statements and testimony at a 
personal hearing, held before the undersigned in July 2004, 
indicating his belief that his current seizures and post 
polio syndrome are related to his active service, 
specifically a blow to his head during boxing and subsequent 
abnormal EEG.  The veteran is competent to offer testimony 
regarding his best recollection of events that occurred, but 
he is not qualified, as lay person, to offer any medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's opinions 
with respect to diagnosis and etiology will not be accorded 
any probative weight.  

All of the evidence of record indicates that if the veteran 
did have polio, it occurred prior to his active service.  His 
report of service entrance examination is not of record, but 
the Board concludes that there is clear and unmistakable 
evidence that if the veteran did have polio it occurred prior 
to his active service.  Further, the Board concludes that 
there is clear and unmistakable evidence, in the form of the 
November 1958 service separation examination report, which 
reflects that the veteran was specifically examined to 
determine if he exhibited any symptoms of post polio 
syndrome, and that the veteran did not have any residual 
symptoms of polio.  Current medical evidence is in conflict 
with respect to whether the veteran currently experiences 
post polio syndrome.  However, the Board concludes that there 
is no competent probative evidence indicating that the 
veteran's post polio syndrome underwent any increase in 
severity during his active service or that any currently 
manifested post polio syndrome is related to his active 
service.  Therefore, a preponderance of the evidence is 
against the veteran's claim for service connection for post 
polio syndrome.  

There is no competent medical evidence indicating that the 
veteran had a seizure disorder during his active service or 
within one year of his discharge in 1958.  The competent 
medical evidence reflects that the veteran had his first 
seizure more than 30 years after his discharge from active 
service.  The only competent medical evidence that addresses 
any relationship between his seizure disorder and the blow in 
service indicates that while this is possible, it is unlikely 
because of the time period that elapsed between the blow 
during service and the first seizure in 1990.  Considering 
that the report of service separation examination reflects 
that the examiner was aware of the blow the veteran 
sustained, and that the examination at that time indicated 
that the veteran was neurologically normal, as well as the 
lapse of time between the blow during service and the onset 
of the veteran's seizure disorder of more than 30 years, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim for service connection for a 
seizure disorder.  The preponderance of the evidence is 
against a finding that his seizure disorder existed during 
active service or is related to his active service.  

There is no competent medical evidence indicating that the 
veteran had obstructive sleep apnea during active service or 
for many decades after active service.  However, there is 
competent medical evidence in the form of a November 1958 
service separation examination, which establishes that he did 
not have obstructive sleep apnea during active service.  The 
report reflects that all pertinent findings were normal.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran's obstructive sleep apnea is related 
to his active service.  

In light of the Board's decision herein to deny the veteran's 
claims for service connection for a seizure disorder and 
residuals of post polio syndrome, service connection is not 
in effect for any disability.  Therefore, there is no legal 
basis on which his claim for service connection for 
obstructive sleep apnea as secondary to service-connected 
disability can be granted.  Since the law and not the 
evidence is dispositive with respect to this issue, the 
appeal with respect to the issue of entitlement to service 
connection for obstructive sleep apnea as secondary to 
service connected disability is terminated due to absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103(a), 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103(a); 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The initial AOJ 
adjudication was in March 1997.  While he was not provided 
VCAA notice prior thereto, he was provided VCAA notice prior 
to the December 2001 adjudication.  The Board finds that the 
veteran has been provided VCAA content complying notice and 
proper subsequent VA process.  The VCAA notice was provided 
to him via January and July 2001 and August 2003 letters.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 120-
121.  

The February 1998 and March 2003 statements of the case 
informed the veteran of the governing laws and regulations, 
and together with the September 1998 and March 2003 
supplemental statements of the case informed the veteran of 
the evidence upon which the decision was made.  These 
together, with the previously cited letters, informed the 
veteran of the duties of the VA and the veteran in obtaining 
evidence, and that the veteran should provide any relevant 
evidence that he had.  The March 2003 statement of the case 
and supplemental statement of the case provided the veteran 
with VCAA implementing regulations.  

A September 2001 statement from the veteran's representative 
indicated that no additional evidence was available to 
support the service connection claim for residuals of post 
polio syndrome.  During the veteran's July 2004 hearing 
before the undersigned, he testified, in substance, that no 
further evidence was available.  

Here, the Board finds that the veteran was properly provided 
the VCAA notice, and that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the 2003 statement of the case and 
supplemental statement of the case, and has been afforded a 
personal hearing.  For these reasons, to decide the appeal 
would not amount to prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO properly 
obtained or properly requested all VA and private evidence 
identified by the veteran.  An October 1996 response from the 
National Personnel Records Center reflects that the veteran's 
medical records have been destroyed in a fire.  It was 
requested that a Form 13055 be completed.  This form was 
completed and signed by the veteran in October 1996, and 
resubmitted to the National Personnel Records Center.  A 
response from the National Personnel Records Center, in late 
October 1996, again indicated that the records were fire-
related and requested that the Form 13055 be completed.  This 
form was resubmitted and a March 1997 response from the 
National Personnel Records Center indicates that there were 
no Surgeon General Office Records for the veteran.  A 
subsequent request was directed to the National Personnel 
Records Center, together with Form 13055 and the veteran's 
DD 214.  A June 1998 response from the National Personnel 
Records Center provided the veteran's service separation 
examination.  The Board concludes that all possible attempts 
to obtain the veteran's service medical records have been 
accomplished.  It would be futile to continue to submit 
duplicate requests in light of the numerous requests and 
responses previously submitted and received.  It is evident 
that no additional service medical records exist.  Therefore, 
the Board concludes that VA has complied with the 
requirements to attempt to obtain the veteran's service 
medical records.  

The veteran has not been provided a medical examination.  In 
this regard, there is no competent medical evidence 
indicating that the veteran's disabilities for which service 
connection is sought may be associated with any established 
event, injury, or disease in service.  While the October 1997 
VA treatment record reflects that the head injury years 
earlier is a possible cause, the note continues that the 
seizures developed at a very late date to be due to the head 
injury, indicating that any relationship is unlikely.  
38 C.F.R. § 3.159(c)(4).  Further, attempts were made to 
provide the veteran with a VA examination to determine 
whether there was a relationship between any current seizure 
disorder and his active service.  The veteran failed to 
report for scheduled examinations in June and July 1998.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
should be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2004).  Further, there is no competent medical 
evidence indicating that the veteran has post polio syndrome 
or obstructive sleep apnea that are related to his active 
service.  

Although the governing law and regulations relating to 
service connection on a secondary basis have not been 
provided to the veteran, no prejudice results.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
service connection on a secondary basis has been denied as a 
matter of law because service connection is not in effect for 
any disability.  Thus, delaying resolution of the case in 
order to furnish the veteran the governing law and 
regulations relating to service-connected disabilities would 
simply delay the appeal without resulting in any benefit to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 439 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini; Sabonis.  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  




ORDER

Service connection for a seizure disorder is denied.  

Service connection for residuals of post polio syndrome is 
denied.  

Service connection for obstructive sleep apnea is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


